Blackford, J.'
— -This was an indictment against Edward Hopkins, Benoni Stinson, and Simpson Ritchey, for neglecting and refusing, as county commissioners of Vanderburgh county, to fix the per centum on the taxable property in said county, necessary to be levied for road purposes. The defendants pleaded guilty. Judgment, that the defendants make their fine to the state in the sum of one cent, and that they pay costs, &c.
This judgment is erroneous because it is joint. If the defendants were liable on this indictment, they could only be so in their individual capacities; and there should have been a judgment against each of them. The judgment must therefore be reversed.
A. A. Hammond and J. Lockhart, for the state.
In looking into the record, as the statute requires, for the first error, we find the indictment to be bad.
The record of the cause, after the placita, proceeds as follows : Be it remembered that heretofore, to wit, at the September term of said Court, begun and held as aforesaid, in the year 1841, the grand jurors, impanelled and sworn to inquire for the state of Indiana and the body of the county of Vanderburgh, upon their oath present, that Edward Hopkins, Benoni Stinson, and Simpson Ritchey, all of said county, on the first day of June, in the year of our Lord aforesaid, and for a long time, &c., were county commissioners, &c.
The defendants are. here alleged to be county commissioners “ in the year of our Lord aforesaid; ” and in every other part of the indictment where the year should be stated, it is only described as “ the said year,” or “ the year aforesaid.” The indictment, as the record shows, commences as follows: The grand jurors, impanelled and sworn, &c., upon their oath present, &c. There is no year set out in it; and the words “in the year of our Lord aforesaid,” “the said year,” &c., amount to nothing. In the caption of the indictment, beginning with the words, “ Be it remembered,” the year 1841 is named. But the caption is no part of the indictment. It is the mere statement of the clerk, made after the suit is determined, in making up the record.

Per Curiam.

— The judgment is reversed. Cause remanded, &c.